Citation Nr: 0937193	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-00 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbosacral strain as 
secondary to service-connected left patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from May 1994 to September 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2007 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In her January 
2008 substantive appeal, the Veteran limited the appeal to 
the issue listed on the title page of this decision.  The 
Board's jurisdiction is limited to this issue.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled for August 2009.  The Veteran did not 
appear for the scheduled hearing.  The Veteran is deemed to 
have withdrawn her request for a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The examiner who conducted VA examination in February 2007 
provided an opinion that the Veteran's service-connected left 
knee disability was not etiologically related to her current 
lumbar disorder.  The Veteran submitted June 2006 VA 
outpatient VA physical therapy referral and treatment records 
which appear to suggest that the Veteran's service-connected 
left knee disability caused an increase in the symptoms of 
lumbar pain as the result of gait impairment.  The February 
2007 VA opinion does not address the Veteran's claim on the 
basis of aggravation, and did not discuss the VA clinical 
records which appear to present a different conclusion than 
that of the examiner.  

The Board notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation" unless the 
underlying condition itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
Further development of the clinical evidence is required.

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records subsequent to 
February 2007, the date of the most recent 
VA examination of the back, should be 
obtained and incorporated in the claims 
folder.  Complete physical therapy 
records, including records from June 2006 
through February 2007, and any physical 
therapy records since February 2007, and 
each referral for VA physical therapy 
provided from 2006 to the present, should 
be obtained.  

2.  The Veteran should also be offered an 
opportunity to identify or submit any non-
VA clinical records not yet associated 
with the claims files, especially any 
clinical records such as physical therapy 
treatment of the back or left knee.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to obtain records should be 
documented in the file.  

3.  If the examiner who conducted the 
February 2007 VA examination is available, 
the examiner should be asked to review the 
additional evidence and provide an 
addendum to the report.  If that examiner 
is not available, the Veteran should be 
afforded VA examination of the lumbar 
spine.  The examiner or reviewer should be 
provided with the claims file, including a 
copy of this Remand.  The report must 
include a notation explaining what records 
were reviewed, and should discuss review 
of previous records, including a 2006 VA 
referral for physical therapy to the 
lumbar spine and the records of the 
provided therapy.  

Following completion of the review or 
examination, the examiner or reviewer 
should then provide the following:

(a) What current diagnosis(es) may be 
assigned for the disorder(s) underlying 
the Veteran's current complaints of lumbar 
pain?

(b) For each lumbar disorder, state 
whether it is at least as likely as not (a 
50 percent, or greater, probability) that 
the disorder was first manifested or 
incurred in service, or (ii) is the result 
of the Veteran's service-connected left 
knee disability, or (iii) is permanently 
aggravated by service-connected left knee 
disability.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.  All opinions expressed must 
be supported by complete rationale.

4.  After the above development is 
completed, the claim on appeal should be 
readjudicated under each possible theory 
of entitlement to service connection.  If 
the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




